Mr. Justice Breese delivered the opinion of the court : It has been again and again ruled by this court, that when a bill of exceptions does not purport to contain all the evidence, ■ the verdict of the jury will not be questioned. We cannot enquire in such case, if the verdict is supported by the evidence, but must presume that it is. Warner v. Carlton, 22 Ill., 422; Stickney et al. v. Cassell 1 Gilman, 420; Harris et al. v. Winer, 28 Ill., 138. So with respect to Marshall’s deed, we cannot say, all the evidence not being before us, whether it was properly admitted or not. Hor can we pass upon the instructions, as they are not incorporated into the record. The judgment must be affirmed. Judgment affirmed,.